                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

TONYA E. RHODES,

     Plaintiff,
v.                                     Case No. 8:19-cv-464-T-33SPF

ROBERT L. WILKIE, Secretary,
Department of Veterans Affairs,

     Defendant.

________________________________/

                                 ORDER

     This matter is before the Court on consideration of

Defendant   Robert     L.   Wilkie’s    Motion    to   Dismiss   Amended

Complaint (Doc. # 25), filed on August 7, 2019. Plaintiff

Tonya E. Rhodes filed a response in opposition on August 13,

2019. (Doc. # 27). Wilkie replied on August 15, 2019. (Doc.

# 31). For the reasons that follow, the Motion is granted.

I.   Background

     On February 22, 2019, Rhodes filed her Complaint against

Wilkie,   in   his    official   capacity    as    Secretary     of   the

Department of Veterans Affairs. (Doc. # 1). On April 29, 2019,

Rhodes filed proof of service as to Wilkie only. (Doc. # 10;

Doc. # 11).

     Although the Court was not required to do so, it entered

an Order on May 7, 2019, explaining to Rhodes how to serve


                                   1
the   United    States      and    directing        her       to     provide     more

information about her attempts to perfect service. (Doc. #

13). Specifically, the Court outlined the requirements of

serving the United States pursuant to Federal Rule of Civil

Procedure 4(i)(1), which requires “either the delivery of a

copy of the summons and of the complaint to the United States

attorney for the district where the action is brought or the

sending of a copy of each by registered or certified mail to

the   civil-process      clerk     at   the   United         States     attorney’s

office”   as    well   as   “the    sending     of       a    copy    of     each   by

registered or certified mail to the Attorney General of the

United States at Washington, D.C.” (Id.). Thus, the Court

made it clear that service on the United States required

service on both the United States Attorney and the Attorney

General. (Id.).

      Rhodes, through her counsel, responded on May 10, 2019,

that she had personally served Wilkie and mailed a copy of

the summons and Complaint to the Department of Veterans

Affairs   via    registered       mail.     (Doc.    #       14).    Thus,     Rhodes

concluded in her response that she had “successfully served

the Defendant.” (Id.).




                                        2
     Because    the   Court   disagreed      that     this   service   was

“successful,” the Court entered another Order on that same

day. In this Order, the Court stated in part:

     [I]t is clear that Rhodes has not properly served
     Defendant. To properly serve an agency or employee
     sued in an official capacity, a plaintiff must
     comply with Rule 4(i)(2). But, Rhodes is incorrect
     that serving a summons and complaint on the
     individual employee and sending additional copies
     via registered mail to the agency is sufficient to
     satisfy Rule 4(i)(2). As Rule 4(i)(2) clearly
     states, a plaintiff “must serve the United States
     and also send a copy of the summons and of the
     complaint by registered or certified mail to the
     agency, corporation, officer, or employee.” Fed. R.
     Civ. P. 4(i)(2). And Rule 4(i)(1) sets out the
     requirements for serving the United States. Thus,
     to properly serve a defendant under Rule 4(i)(2),
     a plaintiff must also serve the United States as
     set out in Rule 4(i)(1). For that reason, the Court
     in its May 7 Order explained the requirements of
     serving the United States. In short, the Court
     concludes that Rhodes has not properly served
     Defendant because she has not even attempted to
     serve the United States. The Court reminds Rhodes
     that the service deadline is May 23, 2019, and that
     the Court will be disinclined to extend the service
     deadline based on Rhodes’ failure to properly serve
     the United States.

(Doc. # 15).

     Then, on May 23, 2019, Rhodes filed a response to the

Court’s May 10 Order, stating that she had served the United

States Attorney in compliance with Rule 4(i)(1). (Doc. # 16).

Rhodes   soon   after   filed   a       return   of   service   document

reflecting service on the United States Attorney. (Doc. #



                                    3
19). However, Rhodes did not claim to have served the Attorney

General in her May 23 response. (Doc. # 16). Nor has Rhodes

ever filed proof of service for the Attorney General of the

United States.

      Subsequently,   Wilkie   filed   a   motion   to   dismiss   the

Complaint. (Doc. # 20). Rhodes filed an Amended Complaint

rather than respond to that motion. (Doc. # 23). Now, Wilkie

again moves to dismiss the Amended Complaint for improper

service. (Doc. # 25). Rhodes has responded (Doc. # 27), and

Wilkie has replied. (Doc. # 31). The Motion is ripe for

review.

II.   Discussion

      Wilkie argues this case should be dismissed because

Rhodes failed to serve the United States in accordance with

Federal Rule of Civil Procedure 4. (Doc. # 25 at 1). The Court

agrees that service was insufficient as explained below.

      “Service of process is a jurisdictional requirement: a

court lacks jurisdiction over the person of a defendant when

that defendant has not been served.” Pardazi v. Cullman Med.

Ctr., 896 F.2d 1313, 1317 (11th Cir. 1990). “A plaintiff is

responsible for serving the defendant with a summons and the

complaint within the time allowed under Rule 4(m),” which is

within 90 days of the plaintiff filing the complaint. Lepone-


                                 4
Dempsey v. Carroll Cty. Comm’rs, 476 F.3d 1277, 1280–81 (11th

Cir. 2007); see also Fed. R. Civ. P. 4(m).

      A defendant may move for dismissal for lack of personal

jurisdiction pursuant to Rule 12(b)(2) and for insufficient

service of process pursuant to Rule 12(b)(5). Fed. R. Civ. P.

12(b)(2)&(5). “A Rule 12(b)(5) motion challenging sufficiency

of service must be specific and must point out in what manner

the plaintiff has failed to satisfy the requirements of the

service provision utilized.” Moore v. McCalla Raymer, LLC,

916 F. Supp. 2d 1332, 1339 (N.D. Ga. 2013)(citations and

internal quotation marks omitted).

     Regarding how to serve Wilkie, Rule 4(i)(2) provides:

     To serve a United States agency or corporation, or
     a United States officer or employee sued only in an
     official capacity, a party must serve the United
     States and also send a copy of the summons and of
     the complaint by registered or certified mail to
     the agency, corporation, officer, or employee.

Fed. R. Civ. P. 4(i)(2). Thus, to serve Wilkie, Rhodes must

(1) have sent a copy of the summons and the Complaint to

Wilkie via registered or certified mail and (2) served the

United States.

     Rule 4(i)(1) sets out the method of serving the United

States. It reads in relevant part:

     To serve the United States, a party must:



                             5
      (A)(i) deliver a copy of the summons and of the
      complaint to the United States attorney for the
      district where the action is brought — or to an
      assistant United States attorney or clerical
      employee whom the United States attorney designates
      in a writing filed with the court clerk — or

      (ii) send a copy of each by registered or certified
      mail to the civil-process clerk at the United
      States attorney’s office;

      (B) send a copy of each by registered or certified
      mail to the Attorney General of the United States
      at Washington, D.C.

Fed. R. Civ. P. 4(i)(1).

      Wilkie argues that service              was insufficient because

Rhodes never served the Attorney General of the United States.

(Doc. # 25 at 7). Wilkie has submitted the sworn declaration

of   Joseph   E.   Gerstell,   who       is   the   contracting   officer

responsible for reviewing the Department of Justice’s Mail

Referral    Unit   (MRU).   (Doc.    #    25-1).    The   MRU   “receives,

processes and distributes incoming mail addressed to the

[Attorney     General]   and   to    the      [Department   of    Justice]

generally.” (Id. at 3). According to Gerstell, “the MRU staff

searched the database and found no record that the [Attorney

General] had been served in the matter of Tonya E. Rhodes v.

Robert Wilkie, case number 8:19-cv-464.” (Id.).

      In her response, Rhodes argues — without documentary

support or an affidavit — that her counsel mailed “via regular



                                     6
mail” a copy of the Complaint and summons to the Attorney

General on May 23, 2019. (Doc. # 27 at 2). Rhodes, without

providing any explanation for why she did not file proof of

service on the docket or why she did not mention such service

in her May 23 response, states that she “did not save and is

not in possession of the tracking number for the package

mailed directly to the Attorney General’s office.” (Id.).

     Given the lack of proof of service for the Attorney

General and Rhodes’ utter failure to mention this supposed

service earlier, the Court is skeptical of Rhodes’ convenient

allegation.   Regardless,   even   taking   as   true   Rhodes’

allegation that she served the Attorney General via regular

mail, Rhodes has failed to establish that she properly served

the Attorney General. Rule 4(i)(1)(B) specifies that the

copies of the summons and complaint must be mailed to the

Attorney General by registered or certified mail — not regular

mail. Fed. R. Civ. P. 4(i)(1)(B); see also Sun v. United

States, 151 F. App’x 860, 862 (11th Cir. 2005)(“[Plaintiff]

concedes that he had his summons and complaint sent through

the regular mail to the United States Attorney. Because he

did not mail his complaint and summons to the United States

Attorney by certified or registered mail, service was not




                              7
effected in accordance with Rule 4 of the Federal Rules of

Civil Procedure.”).

     Thus, there is no dispute that Rhodes failed to serve

the Attorney General as required by Rule 4(i)(1)(B). Rhodes

has not completed service on Wilkie. And the time for serving

Wilkie in this action ended on May 23, 2019. See Fed. R. Civ.

P. 4(m)(specifying that service must be perfected within 90

days of the filing of a complaint).

     Given this Court’s two explanations to Rhodes — who is

represented by counsel — about how to serve the United States

and the importance of doing so properly (Doc. # 13; Doc. #

15), the Court finds that good cause does not exist to extend

the deadline to serve Wilkie. The failure to properly serve

Wilkie was clearly the result of Rhodes’ negligence. See Rance

v. Rocksolid Granit USA, Inc., 583 F.3d 1284, 1286 (11th Cir.

2009)(“Good cause exists ‘when some outside factor, such as

reliance   on   faulty   advice,   rather   than   inadvertence   or

negligence, prevented service.’” (citation omitted)).

     Nor has Rhodes presented any other circumstances that

warrant extension of the service deadline. See Id. (“Even if

a district court finds that a plaintiff failed to show good

cause, ‘the district court must still consider whether any

other circumstances warrant an extension of time based on the


                                   8
facts of the case.’” (citation omitted)); see also D.H.G.

Props., LLC v. Ginn Cos., LLC, No. 3:09-cv-735-J-34JRK, 2010

WL 11515292, at *3 (M.D. Fla. Sept. 28, 2010)(noting that

courts consider factors such as “if the applicable statute of

limitations would bar the refiled action, or if the defendant

is    evading   service   or   conceals    a   defect     in   attempted

service”). Rhodes argues only that service was proper — not

that   any   circumstances     justify   extension   of    the   service

deadline. (Doc. # 27). And the Court is not independently

aware of any circumstances that would justify such extension.

       Therefore, this case is dismissed without prejudice

because Rhodes failed to properly serve Wilkie, which results

in this Court’s lack of personal jurisdiction over Wilkie.

       Accordingly, it is now

       ORDERED, ADJUDGED, and DECREED:

(1)    Defendant Robert L. Wilkie’s Motion to Dismiss Amended

       Complaint (Doc. # 25) is GRANTED.

(2)    The case is DISMISSED without prejudice.

(3)    The Clerk is directed to CLOSE the case.




                                   9
     DONE and ORDERED in Chambers in Tampa, Florida, this

20th day of August, 2019.




                            10
